DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Remarks
Claim 77 is amended.
Claims 1-76 and 79 are cancelled.
Claims 77-78 and 80-86 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 103 are modified as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 77-78 and 80-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 77 recites “the surface” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the first surface" or “the second surface”.  All claims which depend on clam 77 are rejected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 77-78 and 80-84 are rejected under 35 U.S.C. 103 as being unpatentable over GEE (WO 2015130672 A1).
	Regarding claim 77, GEE teaches a method of fabricating a single crystal silicon solar cell structure (see Figs. 4-5 & Figs. 2-3) comprising:
providing a silicon wafer (see the silicon wafer including the first epitaxial emitter 241 and the base 242) (see Fig. 4, Fig. 2, [0037]-[0039]), said wafer comprising:
a first n-type single crystal epitaxial silicon layer, said first n-type single crystal epitaxial silicon layer having a non-zero n-type dopant concentration of greater than zero and up to 5.0E15/cm3 (see the epitaxial silicon base 242; [0037] The first epitaxial emitter 241 may be formed in a vapor phase epitaxy process through the reaction of a silicon-containing precursor and a reducing agent, such as trichlorosilane and hydrogen, in the presence of a dopant, such as p-type dopant, and the first epitaxial emitter 241 may 17 to about 1 x1018 atoms/cm3; [0038] a base 242 is epitaxially formed on the on the first epitaxial emitter 241; [0038]  In one example, the formation of the first epitaxial emitter 241 and the base 242 is a continuous process. In such a process, the flow of the dopant gas may be halted, reduced in concentration, or changed to a different dopant with reduced concentration while maintaining the flow of the silicon-containing precursor and reducing agent, after formation of the first epitaxial emitter 241; It would have been obvious to choose the formation of the base with changing a different dopant with reducing the flow of the dopant gas in concentration after the formation of the first epitaxial emitter from a finite number of identified, predictable solutions for the formation of the base, as suggested by GEE.  See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007); Therefore, since the first epitaxial emitter 241 may have a p-type dopant concentration within a range of about 1 x1017 to about 1 x1018 atoms/cm3, the base formed with changing a different dopant with reducing the flow of the dopant gas in concentration have an n-type dopant concentration of less than 1 x1017 atoms/cm3; Given the teachings above, it would have been obvious to have selected dopant concentration within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).), said first n-type single crystal epitaxial silicon layer having first and second surfaces (see the bottom and top surfaces of the epitaxial silicon base 242); and
a p+ emitter (see the first p-type epitaxial emitter 241; [0039] if the first epitaxial emitter 241 is doped with a p-type dopant, the second epitaxial emitter 243 may be doped with an n-type dopant) on said first surface of said first n-type single crystal epitaxial silicon layer (see the discussion above and Fig. 4), said p+ emitter comprising an epitaxially 3 to 5.0E18/cm3, endpoints inclusive, said epitaxially deposited p-type single crystal epitaxial silicon layer having an average thickness in the range of greater than 15 microns to less than 70 microns ([0039] if the first epitaxial emitter 241 is doped with a p-type dopant, the second epitaxial emitter 243 may be doped with an n-type dopant; [0037] The first epitaxial emitter 241 may have a dopant concentration within a range of about 1 x1017 to about 1 x1018 atoms/cm3, and a thickness within a range of about 1 micrometers to about 15 micrometers; Given the teachings above, it would have been obvious to have selected a thickness within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)); and 
forming a front surface field (FSF) (see the second n-type epitaxial emitter 243; [0039] if the first epitaxial emitter 241 is doped with a p-type dopant, the second epitaxial emitter 243 may be doped with an n-type dopant; [Claim 20] the second emitter comprise silicon; The first n-type epitaxial emitter 243 is considered to have a capability of surface field effect on the front side) on said second surface of said first n-type single crystal epitaxial silicon layer (see the discussion above and Fig. 4).
	Regarding the claimed “wherein an effective sheet resistance of the single crystal silicon solar cell structure, measured on the surface of the first n-type single crystal silicon layer corresponds to a range of 1 Ohm per square to 60 Ohms per square”, since GEE meets all the composition requirements of the claimed product (see the discussion above and the rejection of claim 78), GEE’s composition is considered to inherently provide the same predictable property regarding “wherein an effective sheet resistance of the single crystal silicon solar cell structure, measured on the surface of the first n-type single crystal silicon layer corresponds to a range of 

	Regarding claim 78, Applicant is directed above for a full discussion as applied to claim 77.
	GEE teaches said FSF comprises a diffused layer ([0037], The first epitaxial emitter 241 may be formed in a vapor phase epitaxy process through the reaction of a silicon-containing precursor and a reducing agent in the presence of a p-type dopant; [0039] The second epitaxial emitter 243 is formed similar to the first epitaxial emitter 241, however, the second epitaxial emitter 243 includes a dopant of the opposite conductivity type; Based on the disclosure, the second n-type epitaxial emitter 243 is considered to be a layer diffused with n-type dopant) having an n-type dopant concentration in the range of 1.0E17/cm3 to 5.0E20/cm3, endpoints inclusive, and a thickness  of up to 5 microns ([0039], The second epitaxial emitter 243 may have a dopant concentration within a range of about 5x1016 to about 1 x1018 atoms/cm3, and a thickness within a range of about 1 micrometer to about 15 micrometers; Given the teachings above, it would have been obvious to have selected dopant concentration and thickness within the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).

	Regarding claim 80, Applicant is directed above for a full discussion as applied to claim 77.
	GEE teaches forming selective n++ areas (see the highly doped emitter surface (n++ layer) 490; [0049], the highly- doped emitter surface 490 may be an n++ layer) on the surface of said FSF for making ohmic contact between said FSF and metal contact structures (see Fig. 4 and [0049], The highly-doped emitter surface 490 facilitates ohmic contact with a metal contact or grid subsequently deposited thereon).

	Regarding claim 81, Applicant is directed above for a full discussion as applied to claim 77.
	GEE teaches depositing a dielectric layer (see the passivation layer 448; [0052] The passivation layer 446 and 448 are similar to passivation layers 246 and 248; [0043], a passivation layer 246, for example, silicon dioxide, silicon nitride, or aluminum oxide; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the silicon dioxide, silicon nitride, or aluminum oxide material for the passivation layer in the device of GEE, because GEE suggests the material is suitable material for the passivation layer, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) on said p+ emitter (see Figs. 4-5) and opening apertures in said dielectric layer to form a modified dielectric layer (see the apertures in the passivation layer to form a modified passivation layer; see Fig. 4G), and depositing aluminum (see the aluminum metal layer 471; ([0052] a metal layer 471 is deposited over the second surface 449 of the epitaxial substrate 414a in contact with the passivation layer 448 and within the vias 470, as shown in Figure 4G. Deposition of the metal layer 471 is similar to the deposition of the metal layer 271 described with respect to operation 364, and results in a solar cell 472; The metal layer 271 may include one or more conductive 

	Regarding claim 82, Applicant is directed above for a full discussion as applied to claim 77.
	GEE teaches comprising depositing aluminum on the back surface of said p+ emitter and forming at least one ohmic contact between said aluminum and said p+ emitter (see the rejection of claim 80 and Figs. 4-5).

	Regarding claim 83, Applicant is directed above for a full discussion as applied to claim 77.
	GEE teaches texture etching a surface of said FSF (see the texture etching a surface of the second n-type epitaxial emitter 243, see Fig. 2).

	Regarding claim 84, Applicant is directed above for a full discussion as applied to claim 80.
	GEE teaches before said forming n++ areas, texture etching the surface of said FSF (see before forming the highly doped emitter surface (n++ layer) 490, texture etching a surface of the second n-type epitaxial emitter 243, see Figs. 2, 4).

Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over GEE (WO 2015130672 A1) as applied to claim 77 above, further in view of HENG (US 20130157404 A1) and LUO (CN 104682831 A, see English Machine Translation).
	Regarding claims 85-86, Applicant is directed above for a full discussion as applied to claim 77.
	Regarding the claimed “wherein the silicon solar cell structure is bifacial” in claim 85 and “texturing front and back surfaces of the single crystal silicon solar cell” in claim 86, GEE teaches texturing front surface of the solar cell (see Figs. 4-5 & Figs. 2-3), but does not explicitly disclose the claimed feature.  However, HENG discloses a double-sided heterojunction solar cell, wherein the front and back surfaces of the double-sided heterojunction solar cell are textured (see Figs. 2-3).  Additionally, LUO discloses each solar cell panel is double-sided, and both sides of each solar cell panel can generate power under irradiation of sunlight, so that the efficiency of solar power generation is maximized (see Abstract), and GEE discloses a first surface of the epitaxial substrate is textured to reduce the light- reflecting qualities of the final device [0041].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single crystal silicon solar cell so that the solar cell is double-sided and the front and back surfaces of the solar cell are textured in the device of GEE as taught by HENG and LUO, because the both sides of the solar cell can generate power under irradiation of sunlight so that the efficiency of solar power generation is maximized, and the texture reduces the light-reflecting qualities of the solar cell.


Response to Arguments
	Applicant's arguments filed on 02/03/2021 have been fully considered, but they are not persuasive.
Regarding claim 77, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P5-P7, is not persuasive.
	GEE teaches all limitation including “said first n-type single crystal epitaxial silicon layer having a non-zero n-type dopant concentration of greater than zero and up to 5.0E15/cm3” and “wherein an effective sheet resistance of the single crystal silicon solar cell structure, measured on the surface of the first n-type single crystal silicon layer corresponds to a range of 1 Ohm per square to 60 Ohms per square” in the amended claim 77 (see the modified rejection of claim 77).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726